Citation Nr: 0723866	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-17 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in New York, New York



THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred in conjunction with treatment at a private hospital 
in December 2002.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from September 
1967 to October 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a decision of the VAMC.  

The veteran's request for a personal hearing before the Board 
was withdrawn in a written request dated in May 2004.  


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered in December 2002, by St. Peter's Hospital for heart 
disease.  

2.  In December 2002, service connection was in effect for 
ankylosing spondylitis, evaluated as 60 percent disabling.  

3.  In December 2002, the veteran was not service connected 
for heart disease, his heart disease did not aggravate his 
service-connected ankylosing spondylitis, and he did not have 
permanent total disability due to his service-connected 
ankylosing spondylitis.  

4.  The veteran did not have VA treatment within the 24 
months prior to his December 2002 treatment for heart 
disease.  


CONCLUSIONS OF LAW

The requirements for entitlement to payment or reimbursement 
of private health care expenses incurred in December 2002 
have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000, 
17.1002 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

Letters sent by VA in March and April 2004 informed the 
veteran of the requirements needed to establish entitlement 
to unauthorized medical expenses.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, because the issue in 
this case involves entitlement to reimbursement of medical 
expenses, a current examination is not relevant.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. 
§ 1703(a)(1)-(8); 38 C.F.R. § 17.52.  However, the veteran in 
this case is not alleging that VA contracted with St. Peter's 
Hospital for his medical treatment.

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non- 
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or for any illness, injury, or dental condition 
in the case of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a)(1)-(3).  

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. 
§ 1725 and 38 C.F.R. §§ 17.1000- 1003.  To be eligible for 
reimbursement under this authority, all of the following 
conditions must be satisfied:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

The veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.  


Analysis

Payment of unauthorized medical expenses under the provisions 
of 38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120 requires that all three statutory 
requirements must be met before payment can be authorized.  
Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 
10 Vet. App. 539, 547 (1997).  

While the evidence of record shows that service connection is 
in effect for ankylosing spondylitis, the treatment provided 
the veteran in December 2002 was for heart disease and not 
for a service-connected disability.  

Additionally, the evidence also does not reflect that a 
nonservice-connected disability was aggravating a service-
connected disability, since his treatment in December 2002 
was for heart disease unrelated to his service-connected 
ankylosing spondylitis, or that the veteran was rated as 
permanently and totally disabled or was participating in a 
rehabilitation program at the time of his care in December 
2002.  Accordingly, there is no basis to establish 
entitlement to VA payment of private hospital expenses for 
treatment in December 2002 under 38 U.S.C.A. § 1728.  See 
also 38 C.F.R. § 17.120.  

With respect to whether payment is warranted for unauthorized 
medical expenses under the provisions of 38 U.S.C.A. § 1725, 
the Board would note that there is no medical evidence that 
the veteran had received VA treatment within the 24 months 
prior to the December 2002 emergency hospitalization.  See 
38 U.S.C.A. § 1725(e).  

The Board would also point out that, because there is 
evidence on file that at least some of the expenses of the 
veteran's December 2002 hospitalization were covered by 
Medicaid, this case did not met the requirement that the 
veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment.  See 38 U.S.C.A. § 1725(g).  

Because the circumstances of this case do not meet the 
requirements of either 
38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725, the law is 
dispositive of this claim; and, therefore, it is denied 
because of lack of legal entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

For the above reasons, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Payment or reimbursement for private health care expenses 
incurred in December 2002 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


